Cite as 2015 Ark. 12

                 SUPREME COURT OF ARKANSAS

                                                   Opinion Delivered January   15, 2015
             IN RE ARKANSAS ACCESS
             TO JUSTICE COMMISSION




                                       PER CURIAM

       In 2003, in response to a petition filed by the Arkansas Bar Association, the supreme

court established the Arkansas Access to Justice Commission. In re Ark. Bar Ass’n–Petition for

Creation of the Ark. Access to Justice Comm’n, 355 Ark. 709 (2003) (per curiam). Arkansas

IOLTA Foundation, Inc., and Arkansas Access to Justice Foundation, Inc., recently merged,

and the surviving corporation is Arkansas Access to Justice Foundation, Inc. See In re Petition

to Merge Ark. Access to Justice Found., Inc., 2013 Ark. 207 (per curiam). As a result of the

merger, the Chair of the Board of Directors of Arkansas Access to Justice Foundation, Inc.,

will replace the Director of Arkansas IOLTA Foundation as an ex-officio member of the

Arkansas Access to Justice Commission. Accordingly, we amend, effective immediately, the

Commission’s structure as set out below. Except for this amendment and clarification of the

district court membership, all other provisions remain unchanged.

                                        STRUCTURE

        ....

       C. Membership.

               1.

       ...

               c. one state district court judge or local district court judge, and

...
                                     Cite as 2015 Ark. 12

       E. In addition to the voting members set out herein, the Director of the Center for

Arkansas Legal Services, the Director of Legal Aid of Arkansas, the Chair of the Board of

Directors of Arkansas Access to Justice Foundation, Inc., and representatives of legal clinics

at the state’s two law schools appointed by their respective deans shall serve as ex-officio

members of the Commission.



       ....




                                              2